DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The Prior Art of record teaches thin tin oxide films are used as spacers in semiconductor device manufacturing. In one implementation, thin tin oxide film is conformally deposited onto a semiconductor substrate having an exposed layer of a first material (e.g., silicon oxide or silicon nitride) and a plurality of protruding features comprising a second material (e.g., silicon or carbon). For example, 10-100 nm thick tin oxide layer can be deposited using atomic layer deposition. Next, tin oxide film is removed from horizontal surfaces, without being completely removed from the sidewalls of the protruding features. Next, the material of protruding features is etched away, leaving tin oxide spacers on the substrate. This is followed by etching the unprotected portions of the first material, without removal of the spacers. Next, underlying layer is etched, and spacers are removed. Tin-containing particles can be removed from processing chambers by converting them to volatile tin hydride (See US Patent 11,031,245 to Smith et al.). However, the Prior Art of Record fails to teach or render obvious the method and program instructions as recited in the context of the Clams.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roberts P Culbert whose telephone number is (571)272-1433. The examiner can normally be reached Monday thru Thursday 7:30 AM-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTS P CULBERT/Primary Examiner, Art Unit 1716